Citation Nr: 0812201	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1958. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

In May 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. At a November 2003 audiological examination, the veteran 
demonstrated Level II hearing acuity in the right ear and 
Level IV hearing acuity in the left ear.

3. At a November 2007 audiological examination, the veteran 
demonstrated Level II hearing acuity in the right ear and 
Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100, and Tables VI, VII (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for bilateral hearing loss 
in August 2003.  The decision issued in June 2004 granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable rating evaluation, effective August 
29, 2003.  The veteran thereafter appealed with respect to 
the initially assigned disability rating.  The Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The veteran was sent a VCAA letter with regard 
to his original claim for service connection for bilateral 
hearing loss in October 2003, prior to the issuance of the 
June 2004 rating decision.  Additional VCAA letters were sent 
in March 2005 and June 2007. 

Failure to provide pre-adjudicative notice of any of the 
elements under VCAA is presumed to create prejudicial error.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders; see also Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the 
Court has held that a claimant need only be provided VCAA 
notice and an appropriate amount of time to respond, followed 
by proper VA process.  See Pelegrini at 120-123; see also 
38 C.F.R. § 20.1102 (2007) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121.  In this regard, the letters sent to him in October 
2003, March 2005, and June 2007 advised him of what evidence 
VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  The October 
2003 letter also informed him of the evidence necessary to 
establish service connection.  However, only the March 2005 
and June 2007 letters asked that he send any relevant 
evidence in his possession to VA.  Nevertheless, the Board 
finds that the purpose of VCAA notice was met as to this last 
element with regard to the October 2003 VCAA letter.  The 
October 2003 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that he should submit 
any relevant evidence during the development of the claim.  

Thus, the Board concludes that, having received a VCAA-
compliant notice prior to issuance of the original decision, 
the veteran had knowledge of his and VA's responsibilities in 
developing claims, to include his initial rating claim.  
Further, the March 2005 and June 2007 notices informed him 
that he must show that his bilateral hearing loss had 
increased in severity, and subsequently, his initial rating 
claim was readjudicated and a supplemental statement of the 
case issued. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, 499 F.3d 1317  (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  Therefore, despite the 
inadequate timing of the notice provided to the veteran as to 
his initial rating claim, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard at 394 (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  However, the Board determines 
that these requirements do not apply to initial rating 
claims, such as the one now before the Board.  Initially, the 
Board notes that Vazquez-Flores was an appeal of an increased 
rating claim, not an initial rating claim.  More importantly, 
the Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Slip 
op. at 6.  Thus, the Board concludes that the Court intended 
the requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, private treatment records, and November 2003 and 
November 2007 VA examination reports were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim.  The veteran has not identified any additional 
treatment records that VA needs to obtain for an equitable 
disposition of the claim.    

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development, and that further efforts 
to assist the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's bilateral hearing loss.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected bilateral hearing loss.

The veteran's service-connected bilateral hearing loss is 
assigned a noncompensable rating evaluation pursuant to 
38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2007).  The 
veteran contends that his hearing loss is more severe than 
reflected by the currently assigned rating.     

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2006).  In order to establish entitlement 
to a compensable rating for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

The veteran submitted his claim for service connection in 
August 2003 and appealed the initial rating in June 2004.  He 
was afforded VA examinations in November 2003 and November 
2007 and he also submitted a private audiogram, conducted by 
Dr. E. in July 2004.  At the November 2003 VA examination, he 
was diagnosed with normal to moderately severe sloping 
sensorineural hearing loss in the right ear and normal to 
severe sloping sensorineural hearing loss in the left ear.  
The pure tone thresholds recorded, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
25
65
65
LEFT

20
40
70
75

The average decibel loss was 44 decibels in the right ear and 
51 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
80 percent in the left ear.  Using Table VI, these 
audiometric test results show the veteran had Level II 
hearing acuity in the right ear and Level IV hearing acuity 
in the left ear.  38 C.F.R. § 4.85.  Applying the percentage 
ratings for hearing impairment found in Table VII, Level II 
hearing acuity combined with Level IV hearing acuity does not 
result in a compensable rating.  Id.  

At the November 2007 VA examination, he was diagnosed with 
mild to severe sensorineural hearing loss bilaterally.  The 
pure tone thresholds recorded, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
35
60
70
LEFT

30
45
65
70

The average decibel loss was 48.75 decibels in the right ear 
and 52.5 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and 88 percent in the left ear.  Using Table VI, 
these audiometric test results show the veteran had Level II 
hearing acuity in the right ear and Level II hearing acuity 
in the left ear.  38 C.F.R. § 4.85.  Applying the percentage 
ratings for hearing impairment found in Table VII, Level II 
hearing acuity combined with Level II hearing acuity again 
does not result in a compensable rating.  

The Board notes that Dr. E. did not interpret the July 2004 
audiogram results, and the Board may not do so.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  However, the November 2007 VA 
examiner specifically addressed the findings of the July 2004 
audiogram, stating that they showed mild to moderately severe 
sensorineural hearing loss bilaterally, and speech 
recognition scores of 80 percent in the right ear and 88 
percent in the left ear.  Overall, the VA examiner found that 
hearing thresholds and word recognition scores were not 
significantly different at the November 2007 VA examination 
than at the November 2003 VA examination or the July 2004 
audiogram performed by Dr. E.  Accordingly, the Board finds 
that the veteran is not entitled to an initial compensable 
rating for bilateral hearing loss. 

The veteran has not submitted any evidence indicating that 
his hearing loss disability is more severe than exhibited at 
any of the audiological evaluations of record.  Therefore, 
the Board finds that the veteran's demonstrated levels of 
hearing impairment do not support an increased rating 
evaluation.  The Board acknowledges the veteran's statements 
that his bilateral hearing loss warrants a higher rating 
evaluation; however, the opinions and observations of the 
veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, with 
respect to determining the severity of his service-connected 
bilateral hearing loss.  See Espiritu v. Derwinski, 2 Vet. 
App. 792 (1992); 38 C.F.R. §§ 3.159(a)(1), (2) (2007).  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Such application of the Rating 
Schedule to the audiometric test results of record does not 
show that the veteran experiences a level of hearing 
impairment entitled to a compensable rating.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
because the preponderance of the evidence is against the 
veteran's claim for an increased rating for bilateral hearing 
loss, that doctrine is not applicable in this appeal.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.  
Therefore, the veteran's claim of entitlement to an increased 
rating must be denied.  

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected bilateral hearing loss 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2007).  The objective medical evidence of record 
shows that manifestations of the veteran's service-connected 
bilateral hearing loss do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2007).  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).




ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


